SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

190
CA 11-00529
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


KIMBERLY B. ROONEY, PLAINTIFF-RESPONDENT,

                     V                                     MEMORANDUM AND ORDER

JOHN E. ROONEY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

KAMAN, BERLOVE, MARAFIOTI, JACOBSTEIN & GOLDMAN, LLP, ROCHESTER
(RICHARD GLEN CURTIS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Monroe County
(Philip B. Dattilo, Jr., R.), entered June 15, 2010 in a divorce
action. The amended order amended an order entered April 21, 2010.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Rooney v Rooney ([appeal No. 3] ___ AD3d
___ [Feb. 17, 2012]).




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court